Case 1:13-cv-02013-RGA Document 629 Filed 05/16/19 Page 1 of 1 PageID #: 22073




                                                                                    Kenneth L. Dorsney
                                                                                       302.888.6855
                                                                                kdorsney@morrisjames.com


                                           May 16, 2019


VIA CM/ECF & HAND DELIVERY
The Honorable Richard G. Andrews
United States District Judge
J. Caleb Boggs Federal Building
844 N. King Street
Unit 9, Room 6325
Wilmington, DE 19801-3555

       Re:     TQ Delta, LLC v. ZyXEL Communications Inc. et al, C.A. No. 13-2013-RGA

Dear Judge Andrews:

       The parties write to respectfully request that the following dates for the pretrial
conference and trial with regard to Family 7 and Family 8 be removed from the Court’s calendar
in view of the parties’ settlement in principle:

      Family                  Pretrial Conference                           Jury Trial
        7                        June 14, 2019                             June 24, 2019
        8                       August 30, 2019                          September 9, 2019

       We are available at the Court’s convenience should Your Honor have any questions.


                                                       Respectfully,

                                                       /s/ Kenneth L. Dorsney

                                                       Kenneth L. Dorsney (#3726)
                                                       kdorsney@morrisjames.com


cc: All counsel of record (via CM/ECF and electronic mail)




      500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494   T 302.888.6800 F 302.571.1750
          Mailing Address P.O. Box 2306 | Wilmington, DE 19899-2306    www.morrisjames.com
